 HOWARD HALL COMPANY, INC.Howard Hall Company, Inc.andTeamsters,Chauf-feurs and Helpers Local No. 79,affiliated with theInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 12-CA-4006June 21, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn March 21, 1968,Trial Examiner Maurice S.Bush issued his Decision in the above-entitledproceeding,finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner'sDecision and a brief in supportthereof,counsel for the General Counsel of the Na-tionalLabor Relations Board filed an answeringbrief to the exceptions and brief filed by theRespondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrial Examiner's Decision, the Respondent's excep-tions and brief,the brief of the General Counsel,and the entire record in the case,and hereby'The Trial Examiner found a copy of the petition was mailed by theBoard to Respondentat itsTampa. Florida, terminal and came into thehands of TerminalManagerMcDaniel Morgan, who thereupon told thetwo employees in the unit, Morrell and Carlton, that if they had come tohim prior to joining the Union and told him they were thinking of it, hecould haveguaranteedthem that Vice President Hall, Jr., would have giventhem a raiseto keep them from joining the Union. The Respondent con-tends that this comment resulted from Supervisor Morgan's surprise whenhe received the petition and excepts to the Trial Examiner's conclusionthat Morgan already knew of the Union's requestfor recognition. The TrialExaminer inferred prior knowledge based on the statement in the petitionfiled by the Union (Case 12-RC-2933), that the Union had requestedrecognitionfrom Respondent on October 12, 1967, and it was declined onOctober 13, 1967. However, in the absence of any showing as to the personto whom the request was addressed, we find no basis for an inference thatMorganhad prior notification of the Union's request.Nevertheless, and re-gardless of his possiblesurpriseon receiving the copy of the petition, wefind thathis commentsconstituted a violation of Sec. 8(a)(I) of the Act.' The Respondent has excepted to the credibility findings made by theTrial Examiner. It is our established policy, however, not to overrule a Trial172 NLRB No. 417adopts the findings,'conclusions,2and recommen-dations3 of the Trial Examiner,as modified below.As we have found that the Respondent engagedin numerous unfair labor practices violative of Sec-tion 8(a)(1) and(3) at the same time the Unionrequested that an election be conducted to deter-mine its majority status, we agree with the Trial Ex-aminer that a bargaining order is proper. Respon-dent's conduct had the effect of destroying the veryconditions needed in order for a fair, election to beheld.As the Respondent has completely rejectedthe collective-bargaining principle,and sought toundermine and dissipate the Union'smajority, andas the Union represented 100 percent of the em-ployees in the appropriate unit,only such an ordercan adequately restore as nearly as possible thesituationwhich would have existed but for theRespondent's unfair labor practices.Accordingly,we shall adopt the recommendation that theRespondent be ordered,upon request,to bargainwith the Union in the unit found appropriate.MockRoad Super Duper,Inc.,156 NLRB 983, 986, enfd.in relevant part 393 F.2d 432(C.A. 6).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Howard Hall Company, Inc., Tampa, Florida, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recom-mended Order, as so modified:Add the following immediately below the signa-ture line of the Appendix attached to the Trial Ex-aminer'sDecision:Examiner's resolution with respect to credibility unless the clear preponde-rance of all the relevant evidence convinces us that the resolutions were in-correct.Standard Dry Wall Products,Inc., 91NLRB 544, enfd. 188 F 2d362 (C.A. 3). We find no such basis for disturbing the Trial Examiner'scredibility findings in this case.IWe find no ment in the Respondent's contention that the claimed unitis inappropriate because Morrell was a confidential employee and hencethe unit consisted of only one individual The Respondent did not raise thiscontention at the hearing herein when the issue of Morrell's confidentialstatus could have been litigated;the evidence is not newly discovered; andthe Respondent asserts no fact which shows that Morrell was working foror assisting or acting in a confidential capacity to persons who formulate,determine, or effectuate management policies in the field of labor rela-tions.The Respondent contends that the Trial Examiner erroneously foundthat its plan to consolidate its clerical work was dependent on its securingan IBM machine.However,our adoption of the Trial Examiner's conclu-sion that Carlton was discharged in violation of Sec. 8(a)(3) of the Act inno way relies upon this factor and hence the Trial Examiner's statement,even if incorrect,is immaterial to our decision.354-126 O-LT - 73 - pt. 1 - 3 18DECISIONSOF NATIONAL LABORRELATIONS BOARDNote:We will notify the above-named em-ployee if presently serving in the Armed Forcesof the United States of her right to full rein-statement upon application in accordance withthe Selective Service Act and the UniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEfreight in interstate commerce. The Company is anemployer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONTeamsters, Chauffeurs and Helpers Local No. 79,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, hereinafter called the Union, is alabor organization within the meaning of Section2(5) of the Act.MAURICES.BUSH,Trial Examiner: The issues inthis case are whether the Respondent Howard HallCompany, Inc., a multiterminal interstate motorcarrier,is inviolation of Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended, byreason of alleged unfair labor practices with respectto its office employees at its Tampa, Florida, ter-minal.The alleged 8(a)(1) unfair labor practicesinclude unlawful interrogations of employees as totheir union activities; promises of pay raises forabandonment of union representation; efforts todissuade employees from adherence to the Union;indications of a more stringent attitude towards em-ployees if they chose the Union to represent them;indications that one employee might have to do thework presently performed by two employees if theUnion came in; and statements that employees'desires for benefits, including a pay raise, could beworked out with the manager of Respondent'sTampa terminal if the Union were ruled out. Thealleged8(a)(3)unfair labor practice is thatRespondent discriminatorily terminated an em-ployee because of her union activities.The complaint was issued on November 20,1967, pursuant to a charge duly filed on November1,1967.The answer admits the discharge andraises issuesonly with respect to the unfair laborpractices alleged in the complaint. The case wastried at Tampa, Florida, on December 13, 1967.The oral arguments made in behalf of GeneralCounsel at the conclusion of the trial and the briefduly filed by Respondent after the close of the casehave been carefully reviewed and considered.Upon the entire record and from my observationof the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent Howard Hall Company, Inc., anAlabama corporation, is engaged in the business ofinterstate truck movement of freight, and maintainsa number of terminals, including the terminal hereinvolved at Tampa, Florida. The Company derivesin excess of $100,000 gross revenue annually fromits operations in the State of Florida, and during thepast calendar year has derived gross revenue in ex-cess of $50,000 from linkage or movement ofIII.THE ALLEGED UNFAIR LABOR PRACTICESA. GeneralBackgroundFindingsRespondent's basic motor carrier operations in-volves the transportation of freight between pointsin central Florida and Birmingham, Alabama. TheCompany maintains its principal office and mainterminal at Birmingham. In Florida, it has terminalsat Pensacola, Jacksonville, Orlando, and Tampa.The only terminal involved in this proceeding is theone at Tampa.The principal stockholders of Respondent areHoward Hall, Sr., its president, and his son, HowardHall, Jr., its vice president. Both reside at Bir-mingham and work out of the Company's main of-fice and terminal in that city.Respondent conducts its over-the-road or interci-ty transportation through the use of independentcontractors, but operates its intracity deliveriesfrom its variously located terminals with its ownemployee-drivers.For such city deliveries, theCompany employs 33 truckdrivers in Birmingham,12 in Jacksonville, 5 in Orlando, about 6 in Pen-sacola, and 14 in Tampa.Respondent has hau contractual relationshipswith the Teamsters Union for approximately 5years through various locals covering its terminalsinAlabama and Florida. In Birmingham, Local No.612 has three separate contracts with Respondentcovering three individual units; to wit, a unit ofdrivers and warehousemen, a unit of garage andshop employees, and a unit of office and clericalemployees. In Tampa, the Local here involved hashad a contract with Respondent only with respectto a unit composed of drivers and warehousemenand covering no other employees in the Tampa ter-minal. The Tampa drivers and warehousemen wereinvolved in a strike against the Company from July17 to August 26, 1967, which culminated in a newcontract. Hall, Jr., negotiated the contract in behalfof the Company from its principal office at Bir-mingham.Respondent's Tampa operations has experienceda steady growth of revenue and volume of freight inthe past 6 years. In each of the years 1961 through1965, the Company hired one additional driverand/or warehousemen for its Tampa terminal. In HOWARDHALL COMPANY, INC.191966, Respondent hired a net of two additionaldrivers to work at the Tampa terminal.'The present proceeding arises out of the attemptof Respondent's Tampa office clerical employees,two in number,to organize and be represented bythe above-named Union which as heretofore notedhas for a number of years represented the Tampaterminal drivers and warehousemen as their exclu-sive bargaining representative.From the recordit isfound that the two officeclerical employees employed by Respondent at itsterminal atTampa, Florida, excluding all drivers,warehousemen,and supervisors as defined by theAct, constitute an appropriate unit for the purposesof collective bargaining within the meaning of Sec-tion 9(a) of the Act.'B.EventsLeading toand Involvingthe AllegedLabor PracticesFor the greater part of 1966,the sole office andclerical employees in Respondent's Tampa terminalwere Norma Morrell,a woman in her early forties,and Pat Carlton,some 20 years younger. Theyworked under the supervision of McDaniel Morgan,manager of the Tampa terminal for the past 13months.Morrell had been continously employed atthe Tampa terminal for the past 6 years except fortime off for maternal leave. Carlton worked at theTampa terminal from October 10,1966,toNovember14, 1967,when she was terminatedunder the circumstances hereinafter described.There was an informal division of work in the officebetween the two women with Morrell,as the olderand more experienced worker,doing the moreresponsible work,such as making up thepayroll,but in general the work was interchangeable andwhen one was on leave,the other took over her du-ties.Morrell receives$2.40 an hour;Carlton wasearning $1.70 an hour at the time of her termina-tion.The two women in the early part of September1967, after four previous unsuccessful efforts to ob-tain pay raises from Terminal Manager Morgan andVicePresident Hall, Jr.,walked over to the Union'sheadquarters,requested union membership, andsigned cards dated September7, 1967,designatingthe Union to represent them for the purposes ofcollective bargaining in all matters pertaining towages, hours of labor, and working conditions.On the basis of the union cards from Morrell andCarlton, the Union on October 12, 1967, requestedrecognition from Respondent as the bargainingrepresentativeof its office employees at its Tampaterminal.The Company declined recognition onOctober 13.3 The Union thereafter on October 16filed an election petition with the Board. Notice ofthe petition, together with a copy thereof, wasmailed by the Board to Respondent at its Tampaterminal and came into the hands of TerminalManager Morgan on or about October 17.Upon receipt of the notice Morgan purported toexpress surprise and shock to Morrell and Carltonwith whom he shared the terminal office at their ac-tioninjoiningtheUnion.4He thereuponquestioned' the two office employees as to whythey had joined the Union and asked whether theirdesire for more "money" had been the reason fortheir joining the Union. This part of his conversa-tion with the two women as related by them at thetrialwas admitted by Morgan in his testimony. Thetwo employees also testified that Morgan told themin the same conversation that if they had come tohim prior tojoiningthe Union and told him theywere thinking about it, he could have guaranteedthatVicePresidentHall, Jr.,would have giventhem a raise to keep them from joining the Union.Although Morgan in his testimony denied that hehad made such a remark, I credit the testimony ofthe two office employees, not only because they outnumber Morgan, but also because they appeared tobe more sincere and forthright in their testimonythanMorgan and for the further reason that theconduct of Vice President Hall, Jr., as related tothe Union's representation petition, as hereinafterset forth, lends further credence to the testimony ofthe two employees. I further find that Morgan'sabove-described remarks to the two office workerswere intended to convey and did convey to themthepromise of a raise if they withdrew theauthorizations theyhad given the Union torepresent them in collective bargaining withRespondent. These remarks by Morgan substantiatethe allegation of paragraph 5(a) of the complaint'The above finding that two additional drivers were hired at the Tampaterminal in 1966 is based upon a resolution of a conflict of testimonyRespondent's Tampa terminal manager, McDaniel Morgan,testified thatonly one additional driver was taken on at the Tampa terminal in 1966.Norma Morrell,the chief office and record keeper at the Tampa terminal,on the other hand,testified from her knowledge of the books and recordsof the Tampa terminal that two additional drivers were hired at the Tampaterminal in 1966. Because of the detailed knowledge she displayed in hertestimony of Respondent's Tampa employment records and the evidentcertainty of her testimony vis-a-vis that of Morgan's, the Trial Examiner ac-cepts Morrell's testimony that the Company hired a net of two additionaldrivers at its Tampa terminal in 1966.SThe hereinafter described discharge of one of the two employees inviolation of Sec. 8(a)(3) of the Act, did not destroy her status as an employee.Sec. 2(3) of the Act.9These facts appear from G C. Exh. 2' It is doubtful that Morganfelt anygenuine"surprise and shock" uponreceiving a notice of the Union's representation petition in view of the factthat the petition(G C. Exh 2) itself shows that the Union had sough)recognition in behalf of the Tampaofficeworkers from Respondent somedays earlier and that Respondent had declined.The record supports the in-ference here found that Morgan used the petition as an excuse to talk to thetwo office employees in an endeavor to get them to abandon the Union' The "questioning,"here referredto, took placeupon Morgan's receiptof the notice of the representation petition and not as alleged in paragraph5(a) of the complaint"at a time when Respondent had posted at its Tampaterminal the Board's notice that a petition for representation had been filedwith the Board ." Respondent in its brief takes exception to this varia-tion betweenproof andallegation I regard this, and another identicalvariation with respect to the time when Morgan made an alleged promise ofa wage increase to theemployeesfor abandonment of the Union, as im-material variations 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich states that the Respondent by its agents andsupervisors"promised said employees a pay raise ifthey abandoned their desire to be represented bythe Union."Some 2 weeks later the Board scheduled a hear-ing in Case 12-RC-2933 for November 1, 1967, ontheUnion's representation petition in behalf ofRespondent's Tampa office workers. Among thosepresent at the hearing were Morgan and Carlton.Before the hearing opened,Morgan in the hearingroom personally handed Carlton a letter bearing hissignature in which he notified her that she would beterminated as of November 14. The text of theletter which purports to give the reasons for Carl-ton's discharge reads in pertinent part as follows:Dear Mrs. Carlton:Several weeks ago company management de-cided that after November 14, 1967, we wouldnot need two clerical employeesin the Tampaoffice. The most importantreason for this isthe fact thatwe have increased our supervisorypersonnel and thinkthat theycan now handlemore of the clerical work.In addition to thiswe are centralizing someof our clerical workin the Birmingham office.Because of this, I must notifyyou that you willbe permanentlyterminatedon November 14,1967. The companyhas chosen to retain Mrs.Morrell because of her experience....As a unit for purpose ofrecognition under theAct must consistof a minimum of two employees,the dischargeof Carlton,as one of the two sole of-fice workers employed inRespondent's Tampa ter-minal,had the effect of destroying that unit, subjectto restoration,however, if the conclusion is reachedin this proceedingthat Carltonhas been unlawfullydischarged in violation of Section8(a)(3) of theAct, and is, therefore,entitled to reinstatement.The discharge letter,served uponCarlton in theoffices ofthe Board's Regional Director,caused theUnion to thenand there file charges of unfair laborpractices against the Respondent with the RegionalDirector which in due course led to the issuance ofthe complaint in the present proceeding and the is-sues herein involved as heretofore stated,includingthe issueofwhetherCarltonwas unlawfullydischarged because of her union membership andactivities.The filingof these unfair labor practice chargesagainst the Respondent came to the attention of theHearingOfficer in the representation case justminutes before he was scheduled to open the hear-ing therein.In consequence of this information, headjourned the representation hearing,sine diepur-suant to prescribed practice pending the outcomeof the Union's charges.About 2weeksprior to theaboveevents, VicePresidentHall,Jr.,telephonedMorrell at theTampa terminal fromthe Company's headquartersat Birmingham.Morrell's testimony shows that Hallquestioned her closely about her motive in joiningthe Union,asked if she had done so in- order to ob-tainmore pay, and tried to dissuade her from ad-hering to the Union by telling herthat she and Carl-ton could talk for themselves instead of paying theUnion $96 a year in dues to do this for them.AlthoughMorrell in her conversation with Hallcomplained that her work in the Tampa terminalhad become heavier,Hall indicatedto her that theoffice did not need two people, if the Union camein,Carlton"might be no longerwithus," and thework in theoffice wouldbecome more stringent.There was an implication in Hall's remarks to Mor-rell that her workwould be doubled if the Unioncame in.Hall also told Morrell that her desire andthatof Carlton for improvedworking conditions,including a raise inpay, could be worked out withTerminal Manager Morgan without union interven-tion.He said that he would arrange with Morgan totakeMorrell andCarlton out for lunch some daysoon to discuss andwork thesematters out indetail.As Hall did notappear at the hearing, thetestimony of Morrell fromwhich the above findingshave been drawn is undisputed.Terminal Manager Morgan testified that in thesummer of1967 VicePresidentHall, Jr.,discussedwith him some thoughtshe had abouttransferringmuch of the clerical work and dutiesof the Tampaterminal totheCompany'smain office at Bir-minsham and thereby reducingthe two-womanclerical force at theTampa office to one employee.He furthertestifiedthat this discussion was laterfollowedby the decision in lateAugust toterminateCarlton as of November 14, with advance notice toher of the terminationasof November 1. Hetestifiedthat although the decision to terminateCarlton was made as early as August, the Companydecided tokeep her on untilNovember 14 becauseof the heavy backlog of office work that had accu-mulated during the courseof the 6-week strike byitsdrivers and warehousemen duringwhich theCompanyhad continuedto operate.He stated thatthere weretwo factors involved in the decision toterminate Carlton asof November 14. One was thereassignment of some of the clericalwork to super-visors in the Tampa terminal.The other was theproposed transferof the Tampabillings to the Bir-mingham office which wasprimarily motivated bythe Company'splan to have centralized billing andother clericalwork performedat the Birminghamoffice,not only for the Tampa terminal but for allof its subsidiary terminals,under somesort of IBMsystem then understudy.He furthertestified thatthe decision to terminateCarlton as of November14 was based on management's judgment that thesetwo shiftsof work away from the Tampaclericalemployeeswouldhave beenprettymuch.accom-plished by November 14. The Tampaterminal hastwo supervisors in addition to Terminal ManagerMorgan;these are Harold Jones who has been a su- HOWARD HALL COMPANY, INC.21pervisor-dispatcher for the past 13 months and Cle-ment Russo who was converted from driver statustowarehouse supervisorinApril 1967.Morgantestified that due to these circumstances his serviceof the written notice of termination on Carlton onNovember 1 at the representational hearing justmoments before it was to be started was coin-cidental.Respondent made its decision to reduce its cleri-cal force at the Tampa terminal from two em-ployees to one notwithstanding the fact that thebusiness of the terminal had been growing substan-tially during the past 6 years in both tonnage andrevenue,with a consequent steady growth of thenecessary paperwork.As heretofore noted, thegrowth of the Tampa terminal is reflected in thefact that it has added a driver or a warehousemanin eachof the 5years preceding1967 and addedtwo drivers in 1967. The record also shows thatTampa's volume of tonnage and revenue increasedan average of some 20 to 25 percent in 1967 ascompared with 1966,after leaving out of considera-tion the 2 months of July and August in whichRespondent suffered a strike by its drivers andwarehousemen and also leaving out the month ofDecember1967, for whichfigures are not availa-ble.6In line with this growth,there has been a growthin the volume of the paperwork of the Tampa ter-minal over the years and an accompanying growthin the clerical force required to handle it. WhenMorrell started work as an office employee in theTampa terminal 6 years ago, she worked alone forthe first 2 years, but for the next 3 years had thepart-time help of other employees in the terminal.Starting with October 10, 1966,this part-time helpwas dispensed with and Carlton was hired as a full-time permanent employee to assist Morrell in theoffice work of the terminal.In the latter part of1966 the work in the office became so heavy that athird girl was hired for permanent employment, butshe was terminated early in 1967 just prior to theeffective date of the new Federal minimum hourlywage law upon an agreement worked out by VicePresident Hall, Jr., with Morrell and Carlton thatthey would each work one Saturday a month tokeep up with the work of the office.Despite thisnew arrangement,Respondent had to call in tempo-rary office help on occasion to help out on thebacklog.In 1967,Morrell was out on maternalleave for a period of about 2-1/2months.Duringthis period,Carlton took over Morrell's duties andRespondent hired a temporary girl from Manpowerto do the work Carlton had been doing until Mor-rell returned to the office.About 10 days after Carlton'sNovember 14 ter-mination,the transportation billingsof the Tampaterminalwas transferred to Respondent's Bir-mingham office.This work when performed in theTampa office had taken only about an hour and ahalf per day.Both before and after Carlton's ter-mination,some of the work she had done was takenover by the three supervisors in the Tampa ter-minal.Notwithstanding these transfers of clericalwork,Morrell'stestimony establishes that theTampa terminal has been"seriously"behind in itsoffice work since the termination of Carlton.Although TerminalManager Morgan testifiedthat Respondent as long ago as the summer of 1967had been planning on the installation of IBMmachinery at its Birmingham terminal to take oversome of the clerical work performed by Carlton atthe Tampa terminal and similar work being per-formed in other subsidiary terminals,the recordshows that up to the date of the trial herein in mid-December 1967 no such installation has takenplace at the Birmingham terminal.The record further shows that the Birminghamterminal in the month following Carlton's termina-tion had no increase in hours worked by office per-sonnel therein to take care of the additional officework transferred from the Tampa terminal to Bir-mingham.7Other incidents bearing on Respondent'smotivesin the discharge of Carlton are the following. OnOctober 31, 1967, the day before the hearingscheduled on the Union's representation petition onbehalf of the Tampa terminal office employees, theseniorMr. Hall,president of the Company andfather of the above more frequently mentionedVice President Hall, Jr.,telephoned Morgan and in-structed him to have one of his drivers, HymanThis finding is based on stipulated data submitted some 3 weeks afterthe close of the trial herein pursuant to the directive of the Trial Examinerat the trial.This posttrial data also reflects the revenue and tonnage ofRespondent's Jacksonville terminal for the years 1966 and 1967.The lattershows the Jacksonville terminal's revenue and tonnage to be approximatelydouble that of the Tampa terminal.From this fact in conjunction with thetestimony at the trial showing that the Jacksonville terminal and all othersubsidiary terminals in Respondent's system have only one full-time officeemployee as against the two in the Tampa terminal prior to Carlton's ter-mination,Respondent in its brief appears to imply,without direct assertion,that the Tampa terminal was overstaffed with office employees and thatRespondent had terminated Carlton for strictly business reasons to placethe Tampa terminal on par with all of its other subsidiary terminals withrespect to the number of office clericals I decline to draw such an in-ference from the submitted posttrial data and will ignore it in determiningwhether Carlton's discharge was discriminatory As the present case showsthat the two office employees in the Tampa terminal with only half the ton-nage and revenue of the Jacksonville terminal had such a continuingbacklog of office work as to require each of them to work one full Saturdaya month to catch up with the backlog,there must be some explanation notof record for the fact that the Jacksonville terminal with only one full-timeoffice employee and some part-time help could take care of that terminal'smore than double tonnage and revenue.The record herein is necessarilylacking in such an explanation as the data here under discussion came inafter the close of the trial and without explanatory text,probably becauseof the inability of counsel to agree on such a text.It is noted that the post-trial data submitted by the parties also includes data showing the numberof man hours put in by Respondent's Birmingham office employees forthe months of November and December 1966 and the 12 months of 1967.At or about the time the Decision in this case is filed,an order will beentered receiving in evidence as Joint Exhibit 1, the above-describeddata and the stipulation of counsel with respect thereto.IThis is reflected in Joint Exhibit I referred to in the preceding footnote. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDSolano, the local Union's job steward, call him assoon aspossible.When Solano later in the day con-tacted Hall, Sr., by telephone at his Birmingham of-fice, Hall asked him to contact the Union's businessagent,a Mr. Fernandez, to see if he would agree toan indefinite postponement of the election soughtunder the representation petition. Hall stated thathe was making this request because the Companywas installing a billing machine which mighteliminate Carlton's job (and by inference, the two-employee office unit), but represented that Respon-dent would keep Carlton in its employment untilthe machine was installed if the Union would agreeto an indefinite postponement of the election. Aftertalking to Fernandez, Solano called Hall, Sr., to tellhim that Fernandez had rejected his proposal for anindefinitepostponement of the election and thatFernandez refused toengage inany bargaining onthe subject. Hall thereupon replied that "this unionthing would cost him too much money ... and in-asmuch as we could not get it postponed, that hewould call in the morning and have Mrs. Carltonterminated." The above findings are based on theundisputed testimony of Solano. Like his son, Hall,Sr., also did not appear at the trial of this matter.As heretofore indicatedMorrellwas out onmaternal leavefor about 10 weeks in 1967. Duringthis period, from about May 2 to July 17, the Com-pany hired temporary help until she was able toreturn to work. In late August 1967, Carlton in-formed Terminal Manager Morgan that she, too,was goingto have a baby and asked if she couldhave about 8 weeks of maternal leave at the ap-propriatetime.Carlton testified that Morgan, afterexpressinghis surprise and pleasure, readily agreed"that she could have time off for her baby. Morgan'stestimony shows that he made no mention to Carl-ton at thattimeof the Respondent's alleged plan toterminate her on November 14, which would besome monthsprior to the birth of her baby. Part ofthe conversation between Morgan and Carlton con-cerning her pregnancy took place in the presenceof Morrell in whom Carlton had already confidedabout her pregnancy. Some 7 weeks later, on Oc-tober 19, Vice President Hall, Jr., in his aforemen-tioned long-distance telephone call to Morrell fromBirmingham, inquired as to how long Carlton wouldbe out on maternal leave and asked if it would be aslong as 6 months. Upon receiving assurances fromher that Carlton would be out only about 2 months,Morrell's undisputed testimony shows that Hallreplied that if she and Carlton voted for the UnionCarlton "might be no longer with us."Respondent follows the policy of allowing em-ployees to have their vacationsat timesof theirown choosing, subject to company approval to'This finding is basedon the testimonyof Carlton. AlthoughMorgan de-nied that hemade any express promise or indication to Carltonthat shecould havematernal leave,a careful scrutinyof Morgan's testimony as towhat he did say or left unsaid when Carlton madeher request leaves theclear impressionthat he did give Carltonthe understanding that she couldprevent undue disruption of company business.Morrell some time in August or September 1967 in-dicated by posted notice that she desired to takethe week of November 27 through December 1 asher vacation week. With company approval, shewas on vacation during the indicated week andupon her return to the office, she found that the of-fice work during her week of absence had piled upand was awaiting her. It is inferred that Respondentwould not normally permit its Tampa terminal to beentirely without any office workers where it had achoice in the matter. Respondent nevertheless per-mitted its Tampa office to be entirely without officehelp in the week of November 27-December 1 byitsdischarge of Carlton on November 14 pursuantto noticegivenon November 1, the day the Union'srepresentation petition was scheduled for hearing.Discussion and ConclusionsThe evidence is conclusive that Respondentthrough Terminal Manager Morgan did questionthe two clerical employees, Morrell and Carlton, inthe Tampa terminal as to why they had joined theUnion and whether it was out of a desire for morepay.Respondent contends that Morgan did thisspontaneously out of "shock or surprise" uponlearningof the Union's representation petition andthat therefore "his statementsdo not amount to8(a)(1) activity," but cites no authority for thisposition. In my opinion, surprise on the part of anemployer at finding that his employees desire to berepresented by a Union in collective bargainingdoes not justify the interrogation herein involvedand found, but evenif it is assumedarguendothatsuch surprise constitutes a defense against other-wise unlawful interrogation there is grave doubt onthe record of this proceeding that Morgan was intruthsurprisedby the representation petitionbecause that documenton itsface showed that theUnion just prior to its filing had sought recognitionand had been turned down by the Company. Theinterrogation here under considerationhaving beenadmitted by Morgan,it isfound that Respondent isin violation of Section 8(a)(1) of the Act underthat part of paragraph 5(a) of the complaint whichallegesthat"TerminalManagerMorgan ...questioned employees at the Tampaterminal con-cerning their unionactivity."The evidence is similarly clear thatMorgan,despite his denials,promised the two office em-ployees "a pay raise if they abandoned their desireto be represented by the Union," as furtherallegedby paragraph 5(a) of the complaint. The only chal-lengeRespondent offersagainst thetestimony ofMorrell and Carlton that they received such ahave time off to have thebaby, just as he had given Morrell earlier in theyear For this reason, as well as for the superior impression Carlton gave asa witness, I credit Carlton's testimony that she received an express promiseof maternal leave from Morgan and discredit Morgan's denial. HOWARD HALL COMPANY, INC.promise from Morgan is the argument that, "Itseems very doubtful that he would make such apromise...without talking to the company offi-cials in a position to authorize such a raise,"becauseMorgan did not have authority to grantwage increases.The record,however,shows thatMorgan knew the thinking of the top officials of theCompany well enough to quite safely make such apromise as is evidenced by the undisputed fact thatVice President Hall, Jr.,himself gave Morrell as-surances,shortlyafterMorgan had made hispromise to the two office workers, that he wouldhave Morgan meet with them and work out thedetails of a wage raise for them if they would agreeto drop the Union.In any event,as shown above, Icredit the testimony of Morrell and Carlton thatthey received a promise of a pay raise from Morganif they would agree to abandon the Union and dis-creditMorgan'sdenials of such a promise. Ac-cordingly,Ifind and conclude that Respondent is infurther violation of Section 8(a)(1) of the Act byreason of such promise as alleged in the complaint.Similarly the testimony of Morrell is undisputedthatHall,Jr.,himself in his aforementionedtelephone talk with her also interrogated her con-cerning her union sympathies;sought to dissuadeher from adhering to the Union;indicated thatRespondent might become more stringent if sheand Carlton chose the Union and that one officeemployee might have to do the work presently per-formedby two office employees.Morrell'stestimony thus substantiates the allegations of para-graph 5(b) of the complaint which thereby placesRespondent in further violation of Section 8(a)(1)of the Act.The record also compels the conclusion thatRespondentdiscriminatelydischargedCarltonbecause of her union activities in violation of Sec-tion 8(a)(3) of the Act. In brief,it is Respondent'scontention that it terminated Carlton on November14, 1967,by reason of an economic decisionreached in late August1967 toreduce the Tampaoffice force from two employees to one by thetransferof the Tampabillings to theCompany'smain office at Birmingham for processing on anIBM machine as yet to be purchased and by thereassignment of some of the clerical duties of thetwo office employees to the three supervisors in theTampa terminal,allof which was to be accom-plished by the date of Carlton's termination as ofNovember 14. Respondent further contends that itwas a mere coincidence that the written notice oftermination served on Carlton on November 1 hap-pened to take place at the time and place scheduledfor a hearing on the Union's representation peti-tion, although Respondent does not deny havingadvance knowledge of the fact that her dischargewould have the legal effect of destroying the unit.The record makes it clear that Respondent's as-signed reasons for Carlton's discharge are pretex-tual. The Company's above-described 8(a)(1) con-duct is in itself persuasive that Respondent did not23in fact want to reduce its Tampa two-office em-ployee staff to a single employee because all of itsefforts upon receipt of the representation petitionwere directed at convincing the two office em-ployees that their best interest would lie with theirboth staying with the Company at increased pay butsans the Union. The record is convincing that com-pany officials used the threat to discharge one ofthe girls only as a means of discouraging their unionactivities.There was no intimation to the women atthe time the petition was received that the Com-pany had any previous plan to transfer any of theclericalwork in the Tampa office to Birminghamand to the Tampa supervisors. The impressionmade by the record was that Respondent's primaryobjective upon receipt of the representation peti-tion was to get rid of the Union but to keep thebadly needed two office workers. Vice PresidentHall's interest in keeping Carlton is expressed bythe concern he showedin askingMorrell whetherCarlton would be outasmuch as6 months byreason of her pregnancy. Thus the conduct ofRespondent at the time and within days after thereceipt of a copy of the representation petition isinconsistent with Respondent's contention that ithad reached a decision long before the petition wasfiled todischargeCarlton.Respondent's conduct the very day before therepresentation hearing was scheduled further con-firms the finding that Respondent's real motive indischarging Carlton was to be rid of the Union. Thisisborne out by undisputed testimony which showsthat when President Hall found that he could notget the Union to agree to his proposal for an in-definite postponement of the representation hear-ing he issued an order for a notice of discharge toCarlton the very next day, knowing that this wouldeffectively bar the Union by the breaking up of thetwo-employee unit, subject only to the outcome ofa proceeding such as the instant case.There are also additional factors which show thatRespondent'sassignedreasonsforCarlton'sdischarge are pretextual. The IBM machine whichRespondent in August allegedly planned for instal-lation in its Birmingham terminal by the date ofCarlton's discharge on November 14 to take care ofthe billings of not only the Tampa terminal, but ofall of its terminals, had not by the date of the trialherein in mid-December been installed or con-tracted for.Although the Tampa billings haverecentlybeen transferred to Birmingham formanual handling, the record further shows that thisonly reduces the daily clerical work in the Tampaoffice by an hour and a half. Importantly the recordfurther shows that even with the transfer of thebillings to Birmingham and the reassignment ofsome of the other clerical work to the Tampa su-pervisors, the office work of the Tampa terminal,with only Morrell now working there, is seriouslybehind schedule.This serious backlog of clerical work at theTampa terminal is not surprising. The terminal's 24DECISIONSOF NATIONALLABOR RELATIONS BOARDtonnage and revenue has been expandingfrom yearto year and with this growth there has been a con-comitant increase in the terminal's clerical needs.The expansion of the terminal's business in the yearof Carlton's discharge is especially noteworthy asthe terminal in that yearhired twoadditionaldrivers.In the face of this increasingvolume ofbusiness and the attendant growth of associatedpaperwork,Respondent'sabrupt reduction of theTampa clericaloffice force by half by thedischargeof Carltonappears to be so self-injurious as to beinconsistentwithnormal business practice andgives rise to an inference of a motive other thanlegitimate business purpose.Similarly the deliberate timing of Respondent'sterminationof Carltonsome 2 weeks prior to theweek in whichtheCompanyhad advanceknowledge that its onlyother office worker wouldbe away on her scheduled vacation, is likewise in-consistentwithordinarybusiness prudence andforesight and again bespeaks of a motive other thana legitimate business motive.In my opinion, the service of the discharge noticeon Carlton on theverydate and place of the hear-ing on the Union's representation petition was not,as contended by Respondent,a mere coincidence,but was rather Respondent's deliberate attempt tobring to naught the effortsof the twooffice em-ployees to organize and be represented by theUnion in collective bargainingwith the Companyby destroying the two-member unitof which theywere part.In summary it is found that Respondent had nobona fideeconomic reasons for dischargingCarltonbut terminatedher solely toprevent the organiza-tion of theTampa officeclerical employees into aneffective collective-bargaining unit.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of theRespondent set forth in sec-tion III, above,occurring in connection with itsoperations described in section I, above, have aclose,intimate,and substantial relationship totrade,traffic,and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerceand the free flow ofcommerce.V. THE REMEDYHaving found thatthe Employerhas engaged incertain unfair labor practices in violationof Section8(a)(1) and(3) of the Act, it will berecommendedthat Respondent cease and desist therefrom andtake certain affirmative action designedto effectu-ate the policiesof the Act.Havingfound thatRespondentdiscriminatorilydischarged employeePat Carlton, it will be recom-mended that Respondentoffer the said employeeimmediate and full reinstatementto her former orsubstantially equivalentposition, without prejudiceto seniorityand otherrightsand privileges9 andmakeher whole forany loss of earnings she mayhave suffered by reason of the discriminationagainsther by payment to her of a sum of moneyequal to thatwhich she would have earnedas wagesfrom the date of the discrimination against her tothe date ofofferof reinstatement less interimearnings and timeoff for reasonablematernalleave,and in a manner consistentwith Board policyas set outinF.W. Woolworth Company,90 NLRB289. Intereston backpay shall be computed in themanner setforth inIsisPlumbing & Heating Co.,138 NLRB 716.In view of the natureof the Respondent's invalidconduct and its underlyingpurpose and tendency, Ifind that the unfair laborpracticesfound are per-suasively related tothe other unfair laborpracticesproscribed and that danger of their commission inthe future is to be anticipatedfrom the course ofthe Respondent's conductin the past.Therefore, inorder to makeeffective the interdependentguaran-tees of Section7 of the Act, it will be furtherrecommended that Respondent cease and desistfrom infringing in any manner upon the rightsguaranteed in said section.N.L.R.B. v. ExpressPublishing Company,312 U.S.426;N.L.R.B. v.Entwistle Mfg. Co.,120 F.2d 532 (C.A. 4).There is no charge in the case of an 8(a)(5)refusal byRespondent to bargaincollectively withthe Unionas the representativeof the two officeclerical employee unit hereinvolved. Accordingly,the complaint does not allege an 8(a)(5) violation.General Counsel nonetheless requests an orderrequiring the Respondent to bargaincollectivelywith the Unionas the representative of the unit,under theauthority ofNorthwest Engineering Com-pany,158NLRB 624, enfd. 376 F.2d 770(C.A.D.C.),cert.denied 389 U.S. 932.The reasonsadvanced for the request is that both of the officeemployees testified at thehearingthat they hadsigned union cards and desired union representa-tion.As the recordestablished these facts and asthe record further shows that the twoemployeesconstitutea 100 percent majority of the unit andthat nothingwould begained by putting them to anelection toprove the already established fact oftheir totalmajority,Iwill recommendan orderrequiring the Respondent to bargaincollectivelywith the Unionas the representativeof the officeclerical employees unit.Upon the basisof the foregoingfindings of factand upon theentire recordof the case, I make thefollowing:"This phrase is intended to specifically include the maternity leavewhich Carlton may be using at the date of this Decision. HOWARD HALL COMPANY, INC.25CONCLUSIONS OF LAW1.The Respondent is engaged in commerce andthe Union is a labor organization,allwithin themeaning ofthe Act.2.All office clericalemployeesemployed by theRespondent at its terminal atTampa,Florida, ex-cluding drivers,warehousemen,and supervisors asdefined by the Act,constitute an appropriate unitfor the purposes of collective bargaining within themeaning of Section 9(a) of the Act.3.On September 7, 1967,allmembers of theabove-described unit designated and selected byauthorization cards,bearing their signatures, theUnion as their representative for the purpose ofcollective bargaining with Respondent.4.At all times here material the Union has beenthe exclusive representative,for purposesof collec-tive bargaining within the meaning of Section 9(a)of theAct, of all theemployees in the aforesaid ap-propriate unit.5.The Unionat all times here material from andafterOctober 12,1967, has sought recognitionfrom the Respondent as the exclusive representa-tive of the aforesaid appropriate unit within themeaning of Section 9(a) of theAct, butRespon-dent has at all times sinceOctober 13, 1967,declined such recognition although it has had fullknowledge from and afterOctober 16, 1967, thatallmembers of the unit had authorizedthe Unionto represent them in collective bargaining withRespondent.6.By interfering with,restraining, and coercingits employees in the exercise of the rights guaran-teed in Section7 of the Act, theRespondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section8(a)(1) of the Act.7.By discriminating in regard to the hire andtenure of employment of employeePat Carlton,thereby discouragingmembership in the aboveUnion,Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(1) and(3) of the Act.8.Respondent's unfair labor practices,as foundherein,have caused the dissipation of the Union'smajority and the destruction of the condition for afair election in which the Unioncouldhave demon-strated its majority status.9.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law,and upon the entire recordin this case,Irecommend that the Respondent,Howard Hall Company,Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in any labor or-ganization of their employees,by discriminating inregard to their hire,tenure,or any other terms ofconditions of employment.(b)Questioningemployees concerning theirunion activities and sympathies.(c) Promising employees a pay raise if theyabandoned their desire to be represented by aunion.(d)Attempting to talk employees out of adher-ing to the Union.(e) Telling or otherwise indicating to their em-ployees that the Company might become morestringent with them if they choose the Union torepresent them.(f)Threatening an employee that he or shemight have to do the work formerly performed bytwo employees if the Union is selected by the em-ployees as their collective-bargaining agent.(g)Refusing,upon request, to bargain collec-tively in good faith with the aforesaid Union, as theexclusive representativeof all officeclerical em-ployees employed by Respondent at its terminal inTampa,Florida.2.Take thefollowing affirmative action which isnecessary to effectuate the purposesof the Act:(a)Upon request,bargain collectively with theTeamsters,Chauffeurs and HelpersLocal No. 79,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, as the exclusive representative ofall of its office clerical employees employed at itsterminal at Tampa, Florida, excluding all drivers,warehousemen and supervisors as defined in theAct, with respect to rates of pay, wages,hours ofemployment,and other conditions of employmentand, if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Offer Pat Carlton immediate and full rein-statement to her former or substantially equivalentposition, without prejudice to her seniority or otherrights and privileges, and to make her whole for anyloss of earnings she may have suffered by reason ofRespondent'sdiscrimination against her, as setforth in that section of the Trial Examiner'sDeci-sion entitled"The Remedy."(c)Notifytheabove-named employee ifpresently serving in the Armed Forces of theUnited States of her right to full reinstatement uponapplication in accordance with the Selective Ser-vice Act and the Universal Military Training andService Act, as amended,after discharge from theArmed Forces.(d) Preserve and, upon request,make availableto the Board or its agents,all payroll records, andall other records necessary to analyze the amountof backpayas set forthin "TheRemedy" section ofthis Decision. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Post at its terminal atTampa, Florida,copiesof the attached notice marked "Appendix."" Co-pies of said notice,on forms provided by the Re-gionalDirectorforRegion12, after being dulysigned byRespondent's representative,shallbeposted byit immediatelyupon receipt thereof, andbemaintainedby it for 60consecutive daysthereafter,inconspicuous places,including allplaces wherenotices to employees are customarilyposted.Reasonable steps shallbe taken byRespon-dent toinsure that said notices are not altered,defaced, or covered by any othermaterial.(f)Notify theRegionalDirector for Region 12,inwriting,within 20 days from the receipt of thisTrial Examiner'sDecision,what steps Respondenthas taken to comply herewith."1O In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 12,in writing,within 10 days from the date of this Order,what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminerof the National LaborRelations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended,we herebynotify our employees that:WE WILLNOT discourage membership in theTeamsters, Chauffeurs and Helpers Local No.79, affiliated with the International Brother-hoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization of our employees,by discharging employees for engaging in pro-tected concerted activity, or in any othermanner discriminating against any individual inregard to his hire,tenure of employment orany term or condition of employment except asauthorized in Section 8(a)(3) of the Act.WE WILL offer to Pat Carltonimmediate andfull reinstatement to her former or substan-tially equivalent position without prejudice toher seniority or other rights and privileges andmake her whole for any loss of earnings shemay have suffered as a result of the discrimina-tion against her.WE WILL notify the above-named employeeif presentlyserving inthe Armed Forces of theUnited States of her right to full reinstatementupon application in accordance with the Selec-tive Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.WE WILL NOT promise our employees a payraise if they abandon their desire to berepresented by a union.WE WILL NOT attempt to talk our employeesout of adhering to the Union.WE WILL NOT tell or otherwise indicate toour employees that the Company mightbecome more stringent with them if they chosethe Union to represent them.WE WILL NOTthreatenour employees thathe or she might have to do the work formerlyperformed by two employees if they choose theUnion to represent them.WE WILL NOT threaten an employee that heor she mighthave to do the work formerly per-formed by two employees if the Union wasselected by the employees as their collective-bargaining agent.WE WILL NOTin any other manner interferewith,restrain,or coerce employees in the exer-cise of their right to self-organization, to formlabor organizations,to join or assist the above-named or anyother labororganization, to bar-gain collectively through representatives oftheir own choosing,or to engage in other con-certed activities.WE WILL, upon request,bargain collectivelywith Teamsters, Chauffeurs,and Helpers LocalNo.79,affiliatedwith the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, as theexclusive representativeof all our office cleri-cal employees employed at our terminal atTampa,Florida,excludingalldrivers,warehousemen,and supervisors as defined inthe Act, with respect to rates of pay, wages,hours of employment,and other terms andconditions of employment and, if an un-derstanding is reached, embody such un-derstanding in a signed agreement.HOWARDHALL COMPANY,INC.(Employer)DatedBy(Representative) (Title)This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other materialIf employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice,Room 706, Federal Office Building, 500Zack Street, Tampa, Florida 33602, Telephone228-7257.